PER CURIAM.
The defendant, Clemente Hernandez, seeks review of the denial of his petition for writ of habeas corpus. We grant the State’s motion, relinquish jurisdiction to the trial court and remand this case to the lower court for further fact finding as to whether prison overcrowding exceeded the statutory threshold set forth in section 944.598, Florida Statutes (1985), thus entitling Hernandez to emergency gain time. See Sanford v. State, 739 So.2d 1208 (Fla. 3d DCA 1999); see also Grant v. Singletary, 730 So.2d 805 (Fla. 2d DCA 1999).
Moreover, pursuant to the State’s confession of error, we direct the trial court to vacate its November 18, 1999 order, dismissing Hernandez’s petition for writ of mandamus, reinstate the action and order the trial court to issue an order to show cause to the Department of Corrections so that a factual determination regarding the applicability of the prison overcrowding provisional credits to this defendant may be determined.
Motion granted, jurisdiction relinquished and case remanded with directions.